    Case 19-00042-SMT    Doc 102    Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                                   Document Page 1 of 18
The document below is hereby signed.

Signed: April 18, 2020




                                     ___________________________
                                     S. Martin Teel, Jr.
                                     United States Bankruptcy Judge



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     TANNER SCOTT CAMPBELL,                 )       Case No. 19-00042
                                            )       (Chapter 7)
                         Debtor.            )       Not for publication in
                                            )       West’s Bankruptcy Reporter.

          MEMORANDUM DECISION AND ORDER DENYING CREDITOR’S MOTION
           FOR RECONSIDERATION OF INTERLOCUTORY ORDER PERTAINING
         TO MOTION FOR EXTENSION OF TIME TO FILE ADVERSARY CLAIMS

          This addresses the Creditor’s Motion for Reconsideration of

     Interlocutory Order Pertaining to Motion for Extension of Time to

     File Adversary Claims (Dkt. No. 96) filed by Mosex Exhibit 1 LLC

     (“Mosex”).   I will deny the Motion for Reconsideration for the

     following reasons.

                                                I

                                           FACTS

          The debtor, Tanner Scott Campbell, commenced this case under

     Chapter 7 of the Bankruptcy Code (11 U.S.C.) on January 16, 2019.

     Under the section titled “Deadlines,” the notice to all creditors

     of the commencement of the case correctly gave creditors this
Case 19-00042-SMT   Doc 102    Filed 04/20/20 Entered 04/20/20 08:29:23    Desc Main
                              Document Page 2 of 18


 notice:

   File by the deadline to object to discharge              Filing deadline:
   or to challenge whether certain debts are
   dischargeable.                                           4/22/2019


 On April 16, 2019, Mosex’s counsel sent an e-mail to the debtor’s

 counsel stating that “I’m planning to file a motion to extend the

 April 22 deadline to object to a discharge.             I’m meeting and

 conferring with you to see if you’ll consent to a 45 or 60 day

 extension.   Please let me know.”           (Dkt. No. 22, Ex. A.)        The

 debtor’s counsel did not consent to that request.

                   Mosex’s First Motion to Extend
                Time to Object to Discharge of Debtor

      On April 22, 2019, Mosex filed a Motion to Extend Time to

 Object to Discharge of Debtor (Dkt. No. 22), which opened by

 stating: “MOSEX Exhibit 1 LLC (‘Creditor’) respectfully files

 this Motion to Extend Time to Object to Discharge of Debtor

 pursuant to Bankruptcy Rule 4004(a) and 11 U.S.C. § 727(a).”

 (Emphasis added.)     Rule 4004 (titled “Grant or Denial of

 Discharge”) does not deal with the deadline for a creditor’s

 filing a complaint to determine that a debt is nondischargeable

 under 11 U.S.C. § 523(a)(2), (4), or (6) lest the debt become




                                         2
Case 19-00042-SMT   Doc 102    Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                              Document Page 3 of 18


 discharged by reason of 11 U.S.C. § 523(c)(1).1             It is Fed. R.

 Bankr. P. 4007(c) that sets a deadline for filing such a

 complaint.

      The Motion included a proposed order titled “Order Granting

 Motion to Extend Time to Object to Discharge” that read:

           This matter is before the Court on a Motion filed
      by MOSEX Exhibit 1 LLC (“Creditor”) to extend the
      deadline to file a complaint objecting to the Debtor’s
      discharge pursuant to Bankruptcy Rule 4004(a) and
      § 727(a). Wherefore, for good cause shown, the movant
      is entitled to the relief sought, and it is hereby

           ORDERED that the Motion is granted and the
      deadline to file a complaint objecting to the Debtor’s
      discharge is extended for forty-five (45) days from the
      date of this order, or to June 6, 2019, whichever date
      is later.

 (Emphasis added.)     Mosex’s Motion set forth 26 paragraphs

 reciting reasons for granting the Motion, and alleged in part:

           17. Furthermore, the underlying judgment-debt owed
      to Creditor was incurred in substantial part as a result
      of the Debtor’s false pretenses, false representations,
      actual fraud and willful and malicious conduct. . . .

           18. Strong grounds exist for the denial of a
      discharge, inter alia, under Bankruptcy Code
      §§ 523(a)(2)(A), 523(a)(2)(B), 523(a)(6), 727(a)(3),
      727(a)(4)(A).

            . . .

      1
         Section 523(c)(1) provides in relevant part that “a
 debtor shall be discharged from a debt of a kind specified in
 paragraph (2), (4), or (6) of subsection (a) of this section,
 unless, on request of the creditor to whom such debt is owed, and
 after notice and a hearing, the court determines such debt to be
 excepted from discharge under paragraph (2), (4), or (6), as the
 case may be, of subsection (a) of this section.”


                                         3
Case 19-00042-SMT   Doc 102    Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                              Document Page 4 of 18


           26. Accordingly, good cause exists to extend the
      deadline to file a complaint objecting to the Debtor’s
      discharge under Section 727 and for a determination of
      non-dischargeability of debt under Section 523(c).

 However, Mosex’s Motion nowhere requested an extension of the

 Rule 4007(c) deadline for filing a § 523(c) complaint to

 determine the dischargeability of the debt owed it.              Despite

 recognizing in paragraph 26 the distinction between “a complaint

 objecting to the Debtor’s discharge under Section 727” and a

 complaint “for a determination of non-dischargeability of debt

 under Section 523(c),” Mosex’s Motion concluded by stating:

      WHEREFORE, Creditor respectfully requests that the
      Court grant this Motion and extend the time to file a
      complaint objecting to the discharge of the Debtor for
      forty-five (45) days to June 6, 2019.” (Emphasis
      added.)

      On April 22, 2019, the Chapter 7 trustee filed a motion (to

 which the debtor consented) to extend the time “to object to

 Debtor’s discharge” and to object to exemptions, and on May 14,

 2019, the court granted the trustee’s motion in an Order

 Extending Time to Object to Exemptions and to Discharge (Dkt. No.

 44) which “ORDERED that the time for objecting to the Debtor’s

 exemptions and to discharge are extended to June 6, 2019.”                 The

 Chapter 7 trustee was not a creditor and had not moved under Fed.

 R. Bankr. P. 4007(c) to extend the time for all creditors to file

 complaints governed by 11 U.S.C. § 523(c) for a determination of

 the dischargeability of debts.          The Order Extending Time to

 Object to Exemptions and to Discharge plainly did not extend the

                                         4
Case 19-00042-SMT   Doc 102    Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                              Document Page 5 of 18


 time under Fed. R. Bankr. P. 4007(c) to file a complaint governed

 by 11 U.S.C. § 523(c).        The Order Extending Time to Object to

 Exemptions and to Discharge extended the deadline for all

 creditors, including Mosex, to object to discharge.

      On May 13, 2019, the debtor moved to dismiss Mosex’s Motion

 to Extend Time to Object to Discharge of Debtor for lack of

 proper service, but the court found it unnecessary to address

 whether there had been proper service.           Because the Order

 Extending Time to Object to Exemptions and to Discharge had

 extended the deadline for all creditors to object to discharge to

 June 6, 2019, the court entered two orders on May 21, 2019, one

 (Dkt. No. 48) dismissing as moot Mosex’s Motion to Extend Time to

 Object to Discharge and the other (Dkt. No. 47) dismissing as

 moot the debtor’s motion to dismiss Mosex’s Motion to Extend Time

 to Object to Discharge.

      The consequence was that without an extension of the Rule

 4007(c) deadline having been granted, the deadline expired at the

 end of April 22, 2019.        Once the Rule 4007(c) deadline had

 expired at the end of April 22, 2019, it was too late thereafter

 to file a motion to extend that deadline.            Rule 4007(c) requires

 that such a motion “shall be filed before the time has expired.”

      In dismissing Mosex’s Motion to Extend Time to Object to

 Discharge as moot the court necessarily did not view Mosex’s

 Motion to Extend Time to Object to Discharge as seeking an


                                         5
Case 19-00042-SMT   Doc 102    Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                              Document Page 6 of 18


 extension of the Rule 4007(c) deadline for Mosex to file a

 complaint under 11 U.S.C. § 523(c) to determine that the debt

 owed it was nondischargeable.         If Mosex’s Motion to Extend Time

 to Object to Discharge was a motion to extend the Rule 4007(c)

 deadline, the dismissal of the Motion terminated Mosex’s right to

 obtain a Rule 4007(c) extension: any later motion for an

 extension of time would be untimely.           Under Fed. R. Bankr. P.

 9023 (the analog of Fed. R. Civ. P. 59), Mosex could have filed a

 motion within 14 days of entry of that final order seeking to

 alter or amend the order.         Mosex filed no such motion.

      If Mosex’s Motion to Extend Time to Object to Discharge was

 properly viewed as not seeking to extend the Rule 4007(c)

 deadline, any Rule 9023 motion would have been an attempt to

 amend the Motion to Extend Time to state that an enlargement of

 the Rule 4007(c) deadline was sought.           Such a belated amendment

 would occur after the Rule 4007(c) deadline had already expired

 and would be untimely because Rule 4007(c) makes clear that any

 motion to extend the deadline must be sought before the deadline

 has expired.

                   Mosex’s Second Motion to Extend
                Time to Object to Discharge of Debtor

      On June 6, 2019, Mosex filed its second Motion to Extend

 Time to Object to Discharge of Debtor (Dkt. No. 56), which, like

 the first one, opened by stating: “MOSEX Exhibit 1 LLC

 (‘Creditor’) respectfully files this Motion to Extend Time to

                                         6
Case 19-00042-SMT   Doc 102    Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                              Document Page 7 of 18


 Object to Discharge of Debtor pursuant to Bankruptcy Rule 4004(a)

 and 11 U.S.C. § 727(a),” (emphasis added) and included a proposed

 order, titled “Order Granting Motion to Extend Time to Object to

 Discharge,” that read:

      This matter is before the Court on a Motion filed by
      MOSEX Exhibit 1 LLC (“Creditor”) to extend the deadline
      to file a complaint objecting to the Debtor’s discharge
      pursuant to Bankruptcy Rule 4004(a) and § 727(a).
      Wherefore, for good cause shown, the movant is entitled
      to the relief sought, and it is hereby

           ORDERED that the Motion is granted and the deadline
      to file a complaint objecting to the Debtor’s discharge
      is extended for forty-five (45) days from the date of
      this order, or to July 22, 2019, whichever date is later.

 [Emphasis added.]     Paragraph 1 of the Motion stated that

 “Creditor respectfully moves to extend the time for Creditor to

 object to Debtor’s exemptions and discharge to July 22, 2019.”

      The second Motion to Extend Time discussed at length the

 circumstances that Mosex was investigating as potential grounds

 for denying the debtor a discharge under 11 U.S.C. § 727, noting

 at paragraph 35:

      Creditor is acting diligently to obtain discovery.
      Creditor requests additional time to complete its
      investigation of the circumstances pertaining to a
      complaint objecting to discharge.

 However, Mosex’s second Motion to Extend Time did not set forth

 any circumstances it was investigating regarding

 nondischargeability of the debt owed it under 11 U.S.C. § 523(a),

 and it did not set forth potential grounds for declaring the debt



                                         7
Case 19-00042-SMT   Doc 102    Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                              Document Page 8 of 18


 to be nondischargeable.2        Paragraph 39 of this second Motion to

 Extend Time recited: “Moreover, the Debtor’s counsel consented to

 this relief with the Trustee in the Trustee’s Motion to Extend.

 [Dkt. No. 54].”    (Emphasis added.)         The debtor’s consent to

 relief with the Trustee did not include extending the Rule

 4007(c) deadline.     (The relief to which the debtor had consented

 was only to extend the time to object to discharge and to

 exemptions.)   Mosex’s second Motion to Extend Time included a

 concluding paragraph 41 stating:

      Accordingly, good cause exists to extend the deadline to
      file a complaint objecting to the Debtor’s discharge
      under   Section  727   and   for  a   determination   of
      non-dischargeability of debt under Section 523(c).

 However, nowhere in paragraph 41 or elsewhere in Mosex’s second

 Motion to Extend Time did Mosex request the court to extend the

 Rule 4007(c) deadline to file a complaint for a determination of

 nondischargeability of debt under section 523(c).              The mention of



      2
         Mosex’s second Motion to Extend Time did not repeat these
 allegations that had been included in its first Motion to Extend
 Time:

           17. Furthermore, the underlying judgment-debt
      owed to Creditor was incurred in substantial part as
      a result of the Debtor’s false pretenses, false
      representations, actual fraud and willful and
      malicious conduct. . . .

           18. Strong grounds exist for the denial of a
      discharge, inter alia, under Bankruptcy Code
      §§ 523(a)(2)(A), 523(a)(2)(B), 523(a)(6), 727(a)(3),
      727(a)(4)(A). . . .


                                         8
Case 19-00042-SMT   Doc 102    Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                              Document Page 9 of 18


 § 523(c) was an assertion having no bearing on the request that

 was made (and granted) for an extension of the deadline to object

 to the debtor’s receiving a discharge.           Despite recognizing in

 paragraph 41 the difference between a complaint “objecting to the

 Debtor’s discharge under Section 727” and a complaint “for a

 determination of non-dischargeability of debt under Section

 523(c),” this second Motion concluded by stating:

      WHEREFORE, Creditor respectfully requests that the Court
      grant this Motion and extend the time to file a complaint
      objecting to the discharge of the Debtor to July 22,
      2019.

 In a Memorandum Decision and Order re Creditor’s Motion to Extend

 Time to Object to Discharge entered on July 5, 2019 (Dkt. No.

 69), the court:

            (1) explained in part I why it was denying Mosex’s

      request in paragraph 4 of the Motion to extend the time to

      object to exemptions, and why the court viewed the Motion as

      seeking otherwise to extend the time to object to discharge,

      taking into account paragraph 41 of the Motion by stating:

            The Motion only points to various misconduct in the
            case (already raised in its motion to dismiss the
            case) and thereby suggests that there may be
            grounds to object to the debtor’s receiving a
            discharge and then argues that circumstances
            warrant additional time to investigate. See Motion
            at ¶ 41. [Emphasis added.];

            (2) explained in parts II and III why it was extending to

      July 22, 2019, the time for filing a complaint objecting to

      the debtor’s discharge; and

                                         9
Case 19-00042-SMT   Doc 102 Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                           Document Page 10 of 18


            (3) concluded by directing that:

            It is thus

                 ORDERED that the Motion to Extend Time to
            Object to Discharge of Debtor (Dkt. No. 56) is
            granted in part as follows. It is further

                 ORDERED the deadline for MOSEX Exhibit 1 LLC
            to file a complaint objecting to the Debtor’s
            discharge is extended to July 22, 2019.     It is
            further

                 ORDERED that any further relief sought by the
            Motion to Extend Time to Object to Discharge of
            Debtor (Dkt. No. 56) is denied. [Emphasis added.]

 At the end of July 5, 2019, Mosex’s deadline to file an objection

 to discharge had been extended to July 22, 2019, but no order had

 been entered extending the deadline of April 22, 2019, for Mosex

 to file a complaint for a determination that the debt owed it was

 nondischargeable under § 522(a)(2) or (6), and it was too late to

 file a motion for such an extension.

                Mosex’s Adversary Proceeding Complaint

      On July 22, 2019, Mosex filed a complaint against the debtor

 commencing Adversary Proceeding No. 19-10025.          The complaint

 sought “a Judgment determining that the debt owed by the Debtor

 to Plaintiff is non-dischargeable under Bankruptcy Code

 §§ 523(a)(2)(A), 523(a)(2)(B), and 523(a)6) or, in the

 alternative, denying the Debtor’s discharge under Bankruptcy Code

 §§ 727(a)(3) and 727(a)(4)(A) . . . .”         On August 26, 2019, the

 debtor filed a timely answer alleging as one defense that “Counts

 I, II, and III of the complaint are time-barred by the statute of

                                      10
Case 19-00042-SMT   Doc 102 Filed 04/20/20 Entered 04/20/20 08:29:23    Desc Main
                           Document Page 11 of 18


 limitation or repose set forth in Section 523(c) of the

 Bankruptcy Code and Rule 4007(c), Federal Rules of Bankruptcy

 Procedure.”

      On December 31, 2019, the debtor filed a motion for judgment

 on the pleadings in which he asserted as to the counts seeking a

 determination of nondischargeability that they were time-barred

 by reason of 11 U.S.C. § 523(c)(1) and Rule 4007(c).            In a

 Memorandum Decision and Order re Motion for Judgment on the

 Pleadings of February 10, 2020 (Adv. Pro. Dkt. No. 20), the court

 dismissed the counts of the complaint seeking a determination of

 nondischargeability because no order had been entered extending

 until July 22, 2019, the deadline for filing such counts.

                    Mosex’s Motion for Reconsideration

      On February 19, 2020, Mosex filed in this bankruptcy case a

 motion titled Creditor’s Motion for Reconsideration of

 Interlocutory Order Pertaining to Motion for Extension of Time to

 File Adversary Claims (Dkt. No. 96).

                                      II

                                  ANALYSIS

      Mosex’s Motion for Reconsideration invokes Fed. R. Bankr. P.

 9023 and Fed. R. Civ. P. 59, and asks the court for

 reconsideration, first, of the Order Dismissing, as Moot,

 Creditor’s Motion to Extend Time to Object to Discharge entered

 on May 21, 2019.     Motion for Reconsideration at 8.        That Order


                                      11
Case 19-00042-SMT   Doc 102 Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                           Document Page 12 of 18


 addressed Mosex’s first Motion to Extend Time to Object to

 Discharge, which had sought an extension until June 6, 2019, to

 object to discharge.     The Order failed to grant Mosex an

 extension of the Rule 4007(c) deadline, but that was not error

 because Mosex had failed to request the court to extend that

 deadline.

      Even if I were to amend the Order entered on May 21, 2019,

 to provide that Mosex was granted until June 6, 2019, to file a

 complaint under § 523(c) to determine that the debt owed it is

 nondischargeable, that would not suffice to make its adversary

 proceeding complaint timely.       It did not file that complaint

 until July 22, 2019.

      Only if I were to also amend the Memorandum Decision and

 Order regarding Mosex’s second Motion to Extend Time to Object to

 Discharge to enlarge the Rule 4007(c) deadline to July 22, 2019,

 would the adversary proceeding complaint be timely.           The Motion

 for Reconsideration concludes by asking reconsideration “to the

 extent that Creditor’s motions to extend serve to extend the time

 for Creditor to file adversary claims under Section 523 . . . .”

 I will treat the Motion for Reconsideration as including a

 request to revise the Memorandum Decision and Order regarding

 Mosex’s second Motion to Extend Time to Object to Discharge.              I

 will deny that request.

      Mosex’s second Motion to Extend Time to Object to Discharge


                                      12
Case 19-00042-SMT   Doc 102 Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                           Document Page 13 of 18


 failed (like the first one) to make a request to extend the Rule

 4007(c) deadline.     After setting forth at length conduct of the

 debtor suggesting grounds for objecting to the debtor’s receiving

 a discharge, it notes at paragraph 35 that “Creditor is acting

 diligently to obtain discovery.        Creditor requests additional

 time to complete its investigation of the circumstances

 pertaining to a complaint objecting to discharge.”           (Emphasis

 added.)     That the second Motion to Extend Time was one to extend

 the time to object to discharge is also made evident by paragraph

 39, reciting: “Moreover, the Debtor’s counsel consented to this

 relief with the Trustee in the Trustee’s Motion to Extend. [Dkt.

 No. 54].”   (Emphasis added.)      The Chapter 7 trustee had not

 sought to extend the Rule 4007(c) deadline for filing a § 523(c)

 complaint to determine the dischargeability of certain debts.

 (The relief to which the debtor had consented was only to extend

 the time to object to discharge and to exemptions.)           Thus, “this

 relief” (the relief sought by the second Motion to Extend Time)

 must be read as not including extending the Rule 4007(c)

 deadline.

      Moreover, even if the second Motion to Extend Time had made

 a request to extend the Rule 4007(c) deadline, it failed to

 disclose what grounds of nondischargeability it wished to pursue,

 and why it would need additional time to investigate those claims

 before filing a § 523(c) complaint.        Unlike Mosex’s claims

                                      13
Case 19-00042-SMT    Doc 102 Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                            Document Page 14 of 18


 objecting to discharge, which required exploration of the

 debtor’s conduct in the ongoing bankruptcy case, the debt at

 issue was past history, going back to events years ago

 culminating in a judgment Mosex recovered against the debtor on

 May 11, 2017.      (See Adv. Pro. Compl., ¶ 47.)       Mosex has offered

 no explanation for why it needed additional time before filing a

 § 523(c) complaint.

      Multiple reasons require denial of Mosex’s Motion for

 Reconsideration.

            1.   The Two Orders Were not Erroneous

      There was no error in the orders disposing of Mosex’s two

 Motions to Extend Time to File Objection to Discharge, both of

 which failed to request the court to extend the time under Rule

 4007(c), and the second of which failed to set forth adequate

 grounds for an extension.       That    suffices to require denial of

 the Motion for Reconsideration.

            2.   The Lack of Meritorious Claims of
                 Nondischargeability

      Mosex’s claims in the adversary proceeding that the debt

 owed is nondischargeable are cast in conclusory terms (surrounded

 by lengthy allegations about the debtor’s dishonesty in

 litigation with Mosex after the debt at issue arose), and those

 allegations do not appear to state valid claims of

 nondischargeability.      That too weighs against granting a Rule

 4007(c) extension.

                                        14
Case 19-00042-SMT    Doc 102 Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                            Document Page 15 of 18


            3.    Unreasonable Delay in Filing the Motion for
                  Reconsideration

      The delay in filing the Motion for Reconsideration has been

 unreasonable.      The delay here has been unreasonable for two

 reasons:

            (1) Mosex ought to have known that the court’s

      extending only the deadline for objecting to discharge did

      not extend the Rule 4007(c) deadline, and yet Mosex waited

      for months before filing the Motion for Reconsideration.

            (2)     Even if Mosex believed that the court’s extension

      of time applied to the Rule 4007(c) deadline (which would

      have been an unreasonable belief in any event), the debtor’s

      answer, filed on August 26, 2019, raised the untimeliness of

      the counts seeking a determination of nondischargeability.

      Yet Mosex waited until February 20, 2020, to file its Motion

      to Reconsider.

 The unreasonable delay warrants denying the Motion to Reconsider.

      Even in the case of an interlocutory order that can be

 reviewed at any time without regard to the 14-day deadline under

 Fed. R. Bankr. P. 9023 (the analog of Fed. R. Civ. P. 59), a

 motion to amend the interlocutory order must be brought within a

 reasonable time.      See Standard Quimica De Venezuela v. Cent.

 Hispano Int'l, Inc., 189 F.R.D. 202, 205 (D.P.R. 1999) (“With

 interlocutory orders, whether a motion for reconsideration has

 been timely filed or not rests solely on whether or not the

                                       15
Case 19-00042-SMT   Doc 102 Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                           Document Page 16 of 18


 motion was filed unreasonably late.”         (Citations omitted.));

 Hollister, Inc. v. Zassi Holdings, Inc., No. 3:13-CV-132, 2015 WL

 2157482, at *1 (M.D. Fla. May 7, 2015) (denying motion to revise

 interlocutory order, and stating: “Even if Defendants could

 plausibly contend that they did not realize the basis for their

 Motion until after a January 2015 deposition, Defendants still

 waited nearly two months after that deposition to file the

 instant Motion.    Defendants' lack of diligence is not to be

 condoned.”).   As noted in In re Anthanassious, 418 Fed. App’x 91,

 96 (3rd Cir. 2011), “[e]ffective trial court management requires

 a presumption against reconsideration of interlocutory

 decisions.”    Mosex’s long-delayed motion to undo orders that made

 its pursuit of dischargeability claims untimely, if granted at

 this late stage, when a pretrial conference is already set to

 occur soon in the adversary proceeding, would be inimical to

 effective trial management.

      In any event, an order denying a motion to enlarge the Rule

 4007(c) deadline for filing a complaint to determine the

 dischargeability of a debt is a final order, not an interlocutory

 order.   See In re Anthanassious, 418 F. App’x at 94 (“the

 District Court’s order affirming the Bankruptcy Court’s denial of

 an extension of time is a final order for purposes of § 158(d)”);

 Peters v. Dy (In re Dy), No. 13 CV 6498 BMC, 2014 WL 65350, at *2

 (E.D.N.Y. Jan. 8, 2014) (order was final order “as no further


                                      16
Case 19-00042-SMT   Doc 102 Filed 04/20/20 Entered 04/20/20 08:29:23   Desc Main
                           Document Page 17 of 18


 proceedings can occur with respect to [creditor’s] challenging

 the dischargeability of Dy’s alleged debt.”); Daniels v. Cowdin

 (In re Cowdin), 292 B.R. 711 (table), 2002 WL 1300704, at *1

 (B.A.P. 10th Cir. 2002); Sophir Co. v. Heiney (In re Heiney), 194

 B.R. 898, 899 (D. Colo. 1996).       The two orders here put an end to

 Mosex’s ability to file a timely nondischargeability complaint:

 once the April 22, 2019, deadline under Rule 4007(c) was not

 extended by the orders, it was too late to seek an extension of

 the Rule 4007(c) deadline.       By denying Mosex of the ability to

 file a timely nondischargeability complaint, the orders

 necessarily were final and appealable orders.

      With no Rule 9023 motion having been filed within 14 days

 after entry of the final orders, Mosex’s motion must be treated

 as one under Fed. R. Bankr. P. 9024 and Fed. R. Civ. P. 60.

 Under Fed. R. Civ. P. 60(c)(1), such a motion “must be made

 within a reasonable time . . . .”         For reasons explained above,

 the Motion to Reconsider was not filed within a reasonable time.

            4.   Denying Extensions of the Rule 4007(c) Deadline Was
                 Not an Abuse of Discretion

      The authority to grant an extension under Fed. R. Bankr. P.

 4007(c) is a discretionary authority.         See In re Chatkhan, 455

 B.R. 365, 367 (Bankr. E.D.N.Y. 2011) (“The determination whether

 cause exists to extend the deadlines set by Bankruptcy Rules

 4004(b) and 4007(c) rests within the court’s discretion.”)

 (citing In re Nowinski, 291 B.R. 302, 305 (Bankr. S.D.N.Y.

                                      17
Case 19-00042-SMT                                                                                  Doc 102 Filed 04/20/20 Entered 04/20/20 08:29:23                Desc Main
                                                                                                          Document Page 18 of 18


 2003)).                                               See also In re Boltz-Rubinstein, 454 B.R. 614 (Bankr.

 E.D. Pa. 2011) (holding similarly); In re Miles, 453 B.R. 449,

 451 (Bankr. N.D. Ga. 2011) (same).                                                                                                         There is no abuse of

 discretion in denying Rule 4007(c) relief for which no request

 was clearly made.                                                                                                  In addition, delay in pressing for

 reconsideration of the denial of such an extension weighs against

 exercising the court’s discretion to grant an extension.

                                                                                                                                      III

                                                                                                                                   CONCLUSION

                               For all of these reasons, it is

                               ORDERED that Mosex’s Motion for Reconsideration of

 Interlocutory Order Pertaining to Motion for Extension of Time to

 File Adversary Claims (Dkt. No. 96) is DENIED.

                                                                                                                                                [Signed and dated above.]

 Copies to: Recipients of e-notification of filings.




 R:\Common\TeelSM\Judge Temp Docs\Campbell (Tanner Scott) - Deny Mtn to Alter Order Extending Time to Object to Discharge v9.wpd
                                                                                                                                       18
